DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-4, 6-9, and 12-20 are under consideration. Claims 17-20 are new.
Claims 10-12 are withdrawn. 
This Official Action is Final.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 19 recites “solids have been a shear mixed”.  This is awkward phrasing. Correction is required.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2009/0291170 (ROUSSET) in view of United States Patent Application Publication No. 2013/0183428 (DECLERCQ). 
Claim 1 recites a coating comprising an emulsion of an aqueous phase in a lipid phase, wherein the lipid phase comprises non-fatty cocoa and/or milk solids, and the aqueous phase comprises a sweetener composition and is dispersed throughout the lipid phase in the form of droplets and the lipids phase comprises tempered lipids. 
ROUSSET discloses an emulsion of an aqueous phase in a lipid phase [0021], wherein the lipid phase comprises lipids in crystalline form [0059] together with non-fatty cocoa solids [0031]-[0033], [0039].  The aqueous phase comprises a sweetener composition [0025] and is dispersed throughout the lipid phase in the form of droplets. 
ROUSSET does not teach using interesterified oil as crystallization starters or tempering cocoa butter. 
DECLERCQ teaches a chocolate coating product comprising a water-in-oil emulsion the water-in-oil emulsion [0010], [0014]. In [0039] of DECLERQ, it is taught that tempering is a process which is well 
It would have been obvious to use tempering step with the fats including cocoa butter, as DECLERCQ teaches that they help form crystalline shell coatings.  


Claim 2 recites that the lipid phase comprises a crystallization starter. 
ROUSSET teaches that the fat phase is prepared by mixing the fat in a pre-heated crystallizer (e.g. 80.degree. C.) with the emulsifiers [0059].

Claim 3 recites that the crystallization starter is chosen from high melting triacylglycerols, partial acylglycerols, waxes, fractionated oils, interesterified oils, hydrogenated oils and mixtures thereof.
Claim 4 recites the lipid phase comprises lipids that have been fractionated and/or interesterified. 
As to claims 3 and 4, DECLERQ teaches that cocoa butter alternatives may include, for instance, hydrogenated and non-hydrogenated vegetable fats such as palm or coconut oil, interesterified palm or coconut oil, or palm or coconut oil fractions. In any event, the lipid composition should comprise one or more fats capable of forming substantially crystalline shells around the aqueous droplets of the aqueous phase [0039].

Claim 6 recites the emulsion comprises from 10 to 70wt% of aqueous phase, based on the total weight of the emulsion, and from 30 to 90wt% of lipid phase, based on the total weight of the emulsion. ROUSSET teaches that the water-in-oil emulsions may comprise at least 45%, preferably at least 50%, more preferably from 55-95% of a water phase and from 5-35% of a fat phase. In an even more 

Claim 7 is directed to a food product. 
ROUSSET teaches that the product can be a coating on ice cream [0063]. 

Claim 8 recites that emulsion is present as a coating of and/or as a filling in said food product. ROUSSET teaches that the product can be a coating on ice cream [0063]. 

Claim 9 recites that the food product is frozen. ROUSSET teaches that the product can be a coating on ice cream [0063]. 

Claim 13 recites a coating composition produced by a process. The process results in a coating comprising an emulsion of an aqueous phase in a lipid phase, wherein the lipid phase comprises non-fatty cocoa and/or milk solids, and the aqueous phase comprises a sweetener composition and is dispersed throughout the lipid phase in the form of droplets and the lipids phase comprises tempered lipids. 
ROUSSET that composition is a water-in-oil emulsion [0041].  ROUSSET discloses an emulsion of an aqueous phase in a lipid phase [0021], wherein the lipid phase comprises lipids in crystalline form [0059] together with non-fatty cocoa solids [0031]-[0033], [0039].  The aqueous phase comprises a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer.

Claim 14 recites that the interesterified lipid is interesterified cocoa butter stearin fractions. DECLERCQ teaches that the lipid composition may also comprise modified cocoa butter (such as interesterified cocoa butter) and/or cocoa butter fractions. For instance, it may comprise fractionated cocoa butter stearins.  In particular, stearin fractions from interesterified cocoa butter are used [0020].  In any event, the lipid composition should comprise one or more fats capable of forming substantially crystalline shells around the aqueous droplets of the aqueous phase.
It would have been obvious to use these fats/oils in the composition of ROUSSET, as DECLERCQ teaches that they help form crystalline shell coatings.  

Claim 15 recites that the tempered lipid is tempered cocoa butter.  
In [0039] of DECLERQ, it is taught that tempering is a process which is well known in the art and which uses temperature cycling (heat decreases and increases) to ensure optimum crystal formation. 
It would have been obvious to use tempering step with the fats including cocoa butter, as DECLERCQ teaches that they help form crystalline shell coatings.  



ROUSSET teaches that the product can be a coating on ice cream [0063].  
It would have been obvious to use these fats/oils in the composition of ROUSSET, as DECLERCQ teaches that they help form crystalline shell coatings.  

Claim 17 recites that the aqueous phase and the tempered lipids have been high shear mixed at a rotational speed of at least 10,000 rpm. 
This is a product by process recitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. 
ROUSSET is cited for the reasons noted above. 
However, ROUSSET does not use high shear.  
However, DECLERCQ teaches a chocolate coating product comprising a water-in-oil emulsion the water-in-oil emulsion [0010], [0014] that requires a high shear or 100 or more rpm [0036].  DECLERCQ teaches a chocolate coating product comprising a water-in-oil emulsion the water-in-oil emulsion [0010], [0014]. In [0039] of DECLERQ, it is taught that tempering is a process which is well known in the art and which uses temperature cycling (heat decreases and increases) to ensure optimum crystal formation. 
It would have been obvious to use tempering step with the fats including cocoa butter, as DECLERCQ teaches that they help form crystalline shell coatings.  

It would have been obvious to use tempering step with the fats including cocoa butter, as DECLERCQ teaches that they help form crystalline shell coatings.  

Claim 18 recites that the coating composition has a Casson viscosity of from 0.5 to 2 Pa.S.
ROUSSET does not disclose the viscosity. However, ROUSSET teaches that the composition provides a brittle coating for frozen confectionery [0048]. It would have been obvious to vary the viscosity so as to vary the flowability and amount of coating that needs to be applied to the composition.  Moreover, the viscosity would also be dependent upon the temperature which is not recited in the claims. 
Moreover, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.


ROUSSET discloses an emulsion of an aqueous phase in a lipid phase [0021], wherein the lipid phase comprises lipids in crystalline form [0059] together with non-fatty cocoa solids and/or milk powder [0031]-[0033], [0039].  ROUSSET does not teach the amount of non-fatty cocoa solids and/or milk solids.  However, it would have been obvious to vary the amount of solids based on the desired flavor and consistency of the product. 
ROUSSET does not use high shear or teach that non-fatty cocoa and/or mild solids can be used.  
DECLERQ teaches that the amount of rpms and time the composition is mixed [0037] assures that the mixture is homogenously mixed [0036]. 
Thus, it would have been obvious to vary the amount of rpms and time mixed to assure that the mixture is homogenously mixed.  


Claim 20 recites that the food product is coated with the coating composition at a thickness of between about 0.5 mm and about 5 mm, and a coating homogeneity of 70% to 100%. 
ROUSSET teaches in [0052] that the coatings are brittle since they will suffer very little deformation before breaking. By "very little deformation" is meant that, on average, a distance of 0.5-3 mm is covered before a sample of 4 mm thickness breaks.  Thus, ROUSSET teaches a thickness that falls within that claimed. In [0062], particle may or may not be added. It would have been obvious to vary the viscosity so as to vary the flowability and amount of coating that needs to be applied to the composition. This would also naturally affect the homogeneity to the coating. Indeed, it would have .
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10 and 14-15 of copending Application No. 15/770,700 (‘700 application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘700 application recite that at -18°C, the hardness of the emulsion, measured according to Method 1, is at least 3000.  The claimed invention also stand in contrast as the present claims recite a composition with improved pick-up behavior.  However, it would have been obvious that compositions of similar ingredients and amounts, as claimed, would have similar properties. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed October 27, 2020 have been fully considered but they are not persuasive. 
The applicant argues that ROUSSET does not teach tempering and that DECLERQ only mentions tempering an emulsion as a whole, but that neither  ROUSSET nor DECLERQ does not describe 
However, the claimed invention is directed to product claims. As noted above, the examination of product claims is based on the product itself, not process recitations.  While the applicant argues that the present claims recite use of tempered lipids, rather than referring to the emulsion as a whole being tempered. There is NO evidence in the present specification to suggest that this results in a sturcutral difference in the product. 
The exemplified product is NOT tempered. Thus, attorney’s arguments are not supported by the record. 
While the applicant argues that tempering a whole composition is not the same as tempering a component and that the absence of a claim element from the cited references can suggest that the claims are patentable, it is noted that this is a process recitation with no evidence that this results in a difference between products. 
The applicant cites to paragraphs [0051] and [0063] of the published version of this application as support for this allegation. 
However, paragraph [0051] states that “the improved pick-up behaviour can be obtained by using a tempered lipid phase (i.e. a lipid phase comprising or consisting of tempered fats, preferably tempered cocoa butter), by adding a crystallisation starter to the emulsion or by modifying the rheology of the emulsion as explained above.”  Thus, paragraph [0051] does not limit how the tempered is obtained (i.e., before or after the emulsion is formed. 
[0063] only states that “The present invention further relates to an emulsion obtained by the process of the present invention. It has been found that an emulsion produced according to the process of the present invention has improved dipping and pick-up behaviour, and is most suitable for use as coating composition for food products, in particular for ice cream products.” Again, paragraph [0063] 
Moreover, it is noted that DECLERQ teaches that that tempering is a process which is well known in the art and which uses temperature cycling (heat decreases and increases) to ensure optimum crystal formation [0039].  Thus, it was known at the time the application was filed that tempered fats improve crystallization which would change the rheology of composition. 
The applicant also argues that using tempered fat in the claimed emulsions surprisingly leads to a significantly improved pick-up behavior, imparting both improved hardness and thickness compared to the same compositions prepared with untampered fats. (See, e.g., paragraphs [0051] and [0063] of present application). For example, a person having ordinary skill in the art would not have been motivated to perform tempering for the type of products discussed in the office action, because hardness, mould release, and resistance to blooming are not concerns in the frozen product context. (See, paragraph [0021]). Bloom (principally an effect of certain fatty acids becoming liquid and migrating to the surface of the chocolate product at higher temperatures) will not be an issue at -18°C. Mold release will not be an issue for a coating composition. (See, Id). In fact, too much contraction of the product upon cooling would be expected to be problematic for a coating composition. (See, Id). Finally, increasing the hardness or thickness of a coating chocolate would be expected to result in poor pick-up behavior (i.e. a too brittle and/or too thick coating of chocolate). (See, Id). However,  DECLERCQ teaches a chocolate coating product comprising a water-in-oil emulsion the water-in-oil emulsion [0010], [0014]. In [0039] of DECLERQ, it is taught that tempering is a process which is well known in the art and which uses temperature cycling (heat decreases and increases) to ensure optimum crystal formation.  Moreover, DELCERQ teaches in [0014] that provides a new and improved chocolate product that has a reduced fat content and/or a reduced sugar content. The term "chocolate product" (or "chocolate") as used 
It would have been obvious to use tempering step with the fats including cocoa butter, as DECLERCQ teaches that they help form crystalline shell coatings.  
Thus, one skilled in the art would plainly use tempered fats in such applications. 
The applicant argues that Declercq omits tempering lipids and the use thereof.  This is not true. In [0039] of DECLERQ, it is taught that tempering is a process which is well known in the art and which uses temperature cycling (heat decreases and increases) to ensure optimum crystal formation. 
The applicant also argues that lipid tempering would relate to an emulsion containing non-fatty solids in a manner which would result in a coating composition according to the present claims or having the advantage of good pick-up behavior. However, as noted above, these are not limitations in the claims or result supported by the present specification. Thus, applicant’s arguments are not commensurate in scope with the claims. 
The claimed invention is directed to coating for a food product. The applicant is respectfully reminded that while food items are patentable, the culinary creativity of chefs is not the type of creativity which meets the standards for patentability. See General Mills v. Pillsbury Co.,378 F.2d 666 (8th Cir.1967) (first commercially successful one step mix for angel food cakes is not patentable because of nonobviousness standard since alleged invention is only the exact proportion of an already known leavening agent).  In this regard, courts have taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed In re Levin, 178 F.2d 945, 948 (C.C.P.A.1949) (butter substitute not patentable).
The double patenting rejection is not held in abeyance but it is understood that applicant will address this matter if allowable subject matter is found. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799